

	

		II

		109th CONGRESS

		1st Session

		S. 1974

		IN THE SENATE OF THE UNITED STATES

		

			November 8, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide States with the resources needed to rid our

		  schools of performance-enhancing drug use.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Drug Free Varsity Sports Act of

			 2005.

		2.

			 Pilot drug-testing programs for performance-enhancing drugs

			(a)PurposeThe

			 purpose of this section is to supplement the other student drug-testing

			 programs assisted by the Office of Safe and Drug-Free Schools of the Department

			 of Education by establishing, through the Office, a grant program that will

			 allow State educational agencies to test secondary school students for

			 performance-enhancing drug use.

			(b)Program

			 authorizedThe Secretary of Education, acting through the

			 Assistant Deputy Secretary of the Office of Safe and Drug-Free Schools, shall

			 award, on a competitive basis, grants to State educational agencies to enable

			 the State educational agencies to develop and carry out statewide pilot

			 programs that test secondary school students for performance-enhancing drug

			 use.

			(c)ApplicationA

			 State educational agency that desires to receive a grant under this section

			 shall submit an application to the Secretary of Education at such time, in such

			 manner, and containing such information as the Secretary may require.

			(d)PriorityIn

			 awarding grants under this section, the Secretary of Education shall give

			 priority to State educational agencies that incorporate community organizations

			 in carrying out the recovery, counseling, and treatment programs described in

			 subsection (e)(1)(B).

			(e)Use of

			 funds

				(1)Drug-testing

			 program for performance-enhancing drugsA State educational

			 agency that receives a grant under this section shall use not more than 90

			 percent of the grant funds to carry out the following:

					(A)Implement a

			 drug-testing program for performance-enhancing drugs that is limited to testing

			 secondary school students who meet 1 or more of the following criteria:

						(i)The

			 student participates in the school’s athletic program.

						(ii)The student is

			 engaged in a competitive, extracurricular, school-sponsored activity.

						(iii)The student and

			 the student's parent or guardian provides written consent for the student to

			 participate in a voluntary random drug-testing program for

			 performance-enhancing drugs.

						(B)Provide recovery,

			 counseling, and treatment programs for secondary school students tested in the

			 program who test positive for performance-enhancing drugs.

					(2)PreventionA

			 State educational agency that receives a grant under this section shall use not

			 less than 10 percent of the grant funds to establish statewide policies that

			 discourage the use of performance-enhancing drugs, through educational or other

			 related means.

				(f)ReportFor

			 each year of the grant period, a State educational agency that receives a grant

			 under this section shall prepare and submit an annual report to the Assistant

			 Deputy Secretary of the Office of Safe and Drug-Free Schools on the impact of

			 the pilot program, which report shall include—

				(1)the number and

			 percentage of students who test positive for performance-enhancing

			 drugs;

				(2)the cost of the

			 pilot program; and

				(3)a description of

			 any barriers to the pilot program, as well as aspects of the pilot program that

			 were successful.

				(g)DefinitionsIn

			 this section, the terms State educational agency and

			 secondary school have the meanings given the terms in section 9101

			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).

			(h)Authorization

			 of appropriations

				(1)In

			 generalThere is authorized to be appropriated to carry out this

			 section $20,000,000 for fiscal year 2006.

				(2)Separation of

			 fundsThe Secretary of Education shall keep any funds authorized

			 for this section under paragraph (1) separate from any funds available to the

			 Secretary for other student drug-testing programs.

				

